Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 25, 2022

The Court of Appeals hereby passes the following order:

A22E0040. GREGORY B. EVANS et al. v. GSB CREDIT SOLUTIONS, LLC.

       The plaintiff in the underlying suit, GSB Credit Solutions, LLC, filed a motion
seeking the appointment of a receiver for the sale of certain real property located at
94 Howell Street Northeast in Atlanta, Fulton County. In an order dated March 18,
2022, the trial court granted the motion, appointing a receiver to “manage, market and
sell the Property.”
       Gregory B. Evans, Dedra J. Evans, and M & T Bank Corporation (collectively
the “Defendants”) have filed an appeal of the trial court’s order establishing the
receivership, but the appeal has not yet been docketed in this Court. The Defendants
also filed the instant emergency motion seeking a writ of supersedeas. See OCGA §
9-11-62 (a) (“Unless otherwise ordered by the court, an interlocutory or final
judgment in an action for an injunction or in a receivership action shall not be stayed
during the period after its entry and until an appeal is taken or during the pendency
of an appeal.”). According to the Defendants, “[i]f the writ of supersedeas is not
granted the appeal will become moot as the [Defendants’] real property will be sold
by the receiver and their possession extinguished by the order appointing a receiver.”
       As an initial matter, it does not appear that the Defendants moved for
supersedeas in the trial court. See Green Bull Ga. Partners, LLC v. Register, 301 Ga.
472, 473 (801 SE2d 843) (2017) (“Although the appellate courts also have the
authority to grant a stay or injunction pending appeal, an application for such relief
ordinarily ought to be directed in the first instance to the trial court.”). Moreover, this
Court’s Rule 40 (b) emergency powers are limited and intended to be used sparingly.
Rule 40 (b) provides in pertinent part that we may only “issue such orders or give
direction to the trial court as may be necessary to preserve jurisdiction of an appeal
or to prevent the contested issue from becoming moot.” We have reviewed the limited
material submitted in connection with this motion, and find the defendants have failed
to establish that the exercise of our emergency powers is merited. Accordingly, the
Defendants’ emergency motion is hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/25/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.